EXAMINER’S AMENDMENT
The application is in condition for allowance in view of Examiner’s amendment to the claims(s).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
25. (Currently Amended) The driver apparatus of claim 23 [[24]], wherein the controller is configured, on a transition in mode of operation of the first switching driver from the present mode to the new mode, to operate the second switching driver with no change to the switching voltages for the second output bridge stage and to control the second modulator to vary the duty cycle of the second output bridge stage such that a differential voltage across the transducer over the course of a switching cycle is substantially the same before and after the transition.
36. (Currently Amended) The driver apparatus of claim 23 [[24]], wherein the second switching driver comprises a second voltage controller for providing the switching voltages for the second output bridge stage and the second switching driver is also operable in a plurality of driver modes of operation in which the second voltage provides different switching voltages in each driver mode, and the controller also controls the driver mode of operation of the second switching driver based on the input signal, wherein the controller is configured to transition between said driver modes of operation of the second switching driver from a present mode and a new mode by: controlling the second voltage controller to provide the switching voltages for 
Allowable Subject Matter
Claims 23 and 25-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 23 is allowed because the prior art of record does not disclose nor render obvious wherein  a second modulator for controlling a duty cycle of switching of the second output bridge stage based on the input signal as cited with the rest of the claimed limitations.
Claim 37 is allowed because the prior art of record does not disclose nor render obvious wherein the first switching driver is configured to drive one side of the transducer in a single-ended configuration with an opposite side of the transducer connected to a DC voltage and wherein the controller is configured, on a transition in driver mode of operation of the first switching driver from the present mode to the new mode, to controllably vary the value of the DC voltage such that a differential voltage across the load over the course of a switching cycle is substantially the same before and after the transition as cited with the rest of the claimed limitations.
Claims 25-36 and 38-40 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.